Citation Nr: 1243763	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  06-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative joint disease and disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to March 2005.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The Board remanded the case for further development in November 2010 and November 2011. That development was completed, and the case has since been returned to the Board for appellate review.   


FINDING OF FACT

The Veteran has been shown to have a current cervical spine disorder that is related to her military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and its implementing regulations redefine the obligations of VA with respect to its duties to notify and assist claimants.  However, in the decision below, the Board has granted the Veteran's claims for service connection for a cervical spine disorder.  Therefore, the benefits sought on appeal have been granted in full. Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Current disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


III. Legal Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a cervical spine disorder.  

The evidence clearly demonstrates that the Veteran currently has a cervical spine disorder.  Indeed, numerous private and VA treatment records show that, since May 2005, the Veteran has complained of and sought treatment for neck pain and paresthesias that has been variously diagnosed as cervicalgia, myositis, and degenerative disc disease.  

Regarding an in-service injury, the Veteran's service treatment records do not show that she ever complained of or was treated for a cervical spine condition in service.  Nevertheless, the Veteran contends that she experienced neck symptomatology while in service and continued to experience such symptoms after service.  The Board notes that the Veteran is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing in-service and post-service cervical spine symptomatology).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable or sensible symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements regarding the in-service onset of her cervical spine symptomatology to be credible.  In this regard, her reported history has remained consistent throughout the course of the appeal.  Moreover, she did seek treatment within months of her separation, which further lends support to her statements, and there is no evidence of any intercurrent injury.  The June 2010 VA examiner also noted that there was evidence that the Veteran had a minimally bulging disc in January 2005, which would have been during her period of service.  

There is simply no reason to doubt the credibility of the Veteran's statements that she began experiencing cervical spine symptoms in service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board does acknowledge that the June 2010 VA examiner opined that the Veteran's cervical spine condition of degenerative disc disease with a broad-based disc rupture at C5-6 is a result of the natural progression of disc disease and has less than a 50 percent probability of any relationship to her military service or to service-connected lumbar spine disability.  However, the Board also notes that the examiner had stated earlier in his opinion that the Veteran had a natural progression of a disc bulge to a disc herniation.  While the progression may have been natural, the fact remains that there was evidence of a disc bulge in service.  Thus, there is evidence that the Veteran had a disc bulge that first manifested in service and later progressed into disc herniation and disc disease.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand.  Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current cervical spine disorder manifested during her military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a cervical spine disorder is warranted. 


ORDER

Service connection for cervical spine degenerative disc disease is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


